ACCEPTED
                                                                                      03-14-00095-CR
                                                                                             4753609
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  4/2/2015 4:42:48 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              NO. 03-14-00095-CR

CHARLES VILLAREAL                        §        IN THE THIRD FILED IN
                                                           3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
VS.                                      §        DISTRICT 4/2/2015
                                                            COURT      OF PM
                                                                    4:42:48
                                                             JEFFREY D. KYLE
THE STATE OF TEXAS                       §        APPEALS OF TEXAS Clerk




   THIRD MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 28 days to file Appellee’s brief, and

for good cause would show the following:



                                        I.
      Appellant was convicted of aggravated sexual assault of a child on January

15, 2014. Appellant’s brief was originally due on June 16, 2014; after filing five

motions for extension, Appellant filed his brief with the Court on December 3,

2014. The State’s Second Motion to Extend was granted and the State’s brief is

currently due on April 2, 2015.

                                       II.

      Ms. Chari Kelly is handling this appeal for the State. Ms. Kelly has had

several issues and a heavy workload to contend with since she first received

Appellant’s Brief. See First and Second Motions to Extend. Since the filing of the

                                        1
Second Motion to Extend, Ms. Kelly conducted a contested no bond hearing on

March 4th. She completed and filed the State’s brief in Appellate Cause Number

03-14-000669-CR on March 16, 2015. From March 23rd to 26th, she had a trial

involving Aggravated Kidnapping and Aggravated Sexual Assault in CR2014-294.

Further, Ms. Kelly has assisted with other issues in the office, including

electronically filing briefs and motions during my 10-day vacation. While Ms.

Kelly has begun working on the brief, she has not yet had an opportunity to

complete it; in light of the foregoing, the State respectfully requests that the Court

grant her a 28-day extension to file the Appellee’s Brief. This is the third extension

sought by Appellee.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully requests an extension of 28 days, until April 30, 2015, so that an

adequate response may be made to Appellant’s brief.           This extension is not

requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008


                                          2
                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, assistant district attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this Third Motion to Extend

Time to File Appellee’s Brief has been delivered to Appellant CHARLES

VILLAREAL’s attorney of record in this matter:

Atanacio Campos
atanacio@aol.com
P.O. Box 310859
New Braunfels, TX 78131
Tel: (830) 620-1515
Fax: (830) 620-5334

By electronically sending it through efile.txcourts.gov e-filing service this 2nd day

of April, 2015.



                                             /s/ Joshua D. Presley
                                              Joshua D. Presley




                                         3